In the Homestead case we had under consideration Chapter 11520, Extraordinary Session, 1925. Section 23 of that Act provided: *Page 834 
"In addition to the powers above granted the City Council shall also have all powers and privileges not inconsistent herewith, granted to the city council of cities and towns by the general laws of the State of Florida, and shall have power to do and perform all things necessary for the government of the city, not inconsistent with the Constitution and laws of the State of Florida and the United States."
We held that the municipality did not have power to extend the City limits by ordinance because that would constitute an amendment of a legislative Act.
If the Homestead case is a correct enunciation of the law, then the attempted inclusion of the lands here involved was without authority of law.
It is pointed out in the opinion filed here on June 16, 1942, that there is a difference between the provision in the Charter Act establishing the City of Homestead and the provisions of the Charter Act here under consideration. (Sec. 2 of Art. IX of Chapter 7242, Special Acts of 1915). I recognize the difference but I do not think it was within the legislative power to delegate the authority to the municipal governing body to amend the legislative Act by changing the boundaries definitely fixed by legislative Act. See Pursley v. City of Ft. Myers, 87 Fla. 428, 100 So. 366.
The attempt to include the lands being of no effect and void, could not be given vitality by a subsequent legislative Act attempting to ratify the same by mere references thereto. Hillsborough County, et al., v. Temple Terrace Assets Co.,111 Fla. 368, 149 So. 473, 2nd headnote. Therefore, the lands involved are not subject to taxation for the benefit of obligations issued *Page 835 
prior to the ratification of Chapter 14371, Acts of 1929.
It appears to me that if the annexation ordinances were void, then the alleged imposition of debt burden was without due process prior to the ratification of Chapter 14371 and taxes may not now be levied to meet such burden because such lands were ousted from the jurisdiction of the City in 1936 and they can only be taxed to meet the burden which was created between the date of the ratification of Chapter 14371 and the date of ouster.
I think rehearing should be granted.